FILED
                              NOT FOR PUBLICATION                           JUN 26 2014

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MARIA LUEVANO,                                    No. 12-73762

                Petitioner,                       Agency No. A070-786-650

  v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

          Maria Luevano, a native and citizen of Mexico, petitions pro se for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for protection under the

Convention Against Torture (“CAT”). Our jurisdiction is governed by 8 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for substantial evidence the agency’s factual findings. Zehatye

v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006). We deny in part and dismiss

in part the petition for review.

      Substantial evidence supports the agency’s denial of CAT relief because

Luevano failed to establish that it is more likely than not she will be tortured by or

with the consent or acquiescence of a government official if she returns to Mexico.

See id. at 1188.

      We lack jurisdiction to consider Luevano’s contentions regarding changed

circumstances, asylum, and her conviction, because she did not raise them to the

BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (court lacks

jurisdiction to consider issues that have not been administratively exhausted).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    12-73762